STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 5, 2016
               Plaintiff-Appellee,

v                                                                    No. 326520
                                                                     Genesee Circuit Court
DEONTE ISAAC GRAY,                                                   LC No. 14-034698-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and SERVITTO and M. J. KELLY, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of three counts of first-degree
murder, MCL 750.316(1)(a), and possession of a firearm during the commission of a felony
(felony firearm). MCL 750.227b(1). We affirm.

        This case arises out of a triple homicide in which defendant shot and killed Akeem
Easterling, James Allen, and Trashawn Macklin. Easterling was defendant’s friend, and
defendant had previously been living at Allen’s apartment with Easterling, but there was a
disagreement between them and Easterling told defendant not to return to the apartment.
Defendant returned to the apartment and shot all three victims in the head. There were no signs
of a struggle in the apartment, and the bodies of each victim were found in sleeping positions on
a bed, an air mattress, and a couch.

        On appeal, defendant argues that the trial court should have granted his motion for a
directed verdict on each count of first-degree murder, because there was insufficient evidence of
premeditation. We disagree.

        We review a trial court’s decision on a motion for directed verdict de novo. People v
Aldrich, 246 Mich. App. 101, 122; 631 NW2d 67 (2001). “In reviewing the denial of a motion for
a directed verdict . . . this Court reviews the evidence in a light most favorable to the prosecution
in order to determine whether a rational trier of fact could have found that the essential elements
of the crime were proved beyond a reasonable doubt.” People v Gillis, 474 Mich. 105, 113; 712
NW2d 419 (2006) (citations and internal quotation marks omitted). This Court will resolve all
conflicts in the evidence in favor of the prosecution. People v Henderson, 306 Mich. App. 1, 9;
854 NW2d 234 (2014).



                                                -1-
        “To establish first-degree premeditated murder, the prosecution must prove that the
defendant intentionally killed the victim and the act of killing was deliberate and premeditated.”
People v Haywood, 209 Mich. App. 217, 229; 530 NW2d 497 (1995); see MCL 750.316. The
only issue on appeal is whether the killings were premeditated. “Premeditation and deliberation
require sufficient time to allow the defendant to take a second look.” People v Schollaert, 194
Mich. App. 158, 170; 486 NW2d 312 (1992). “Premeditation may be established through
evidence of the following factors: (1) the prior relationship of the parties; (2) the defendant’s
actions before the killing; (3) the circumstances of the killing itself; and (4) the defendant’s
conduct after the homicide.” Id., citing People v Johnson, 93 Mich. App. 667, 675; 287 NW2d
311 (1979). “Circumstantial evidence and reasonable inferences drawn from the evidence may
constitute satisfactory proof of premeditation and deliberation.” People v Unger, 278 Mich. App.
210, 229; 749 NW2d 272 (2008).

        Viewed in the light most favorable to the prosecution, there was sufficient evidence to
support each conviction of first-degree premeditated murder. The evidence supported that there
was a prior relationship between defendant, Easterling, and Allen. Defendant was close friends
with Easterling, and had recently lived at Allen’s apartment. In addition, defendant was upset
with Easterling for killing someone defendant thought he should not have killed. This prior
relationship supports a finding that the killings in this case were premeditated. Schollaert, 194
Mich. App. at 170. Defendant’s actions before the killing also support a finding the killing was
premeditated—he brought a loaded gun to the apartment, where he knew people with whom he
was upset were staying. Id.

        The circumstances of the killing itself strongly support a finding that defendant’s act of
killing the victims was deliberate and premeditated. Each of the victims was found shot in the
head in a sleeping position. With respect to two of the victims, there was evidence that a gun
was pressed up against their heads at the time of firing. Easterling and Allen still had blankets
on them when their bodies were found. Furthermore, multiple witnesses testified that there were
no signs of a struggle in the apartment. This evidence supports a finding that defendant shot the
victims while they were asleep, demonstrating that defendant was provided with the “sufficient
time to . . . take a second look” that a finding of premeditation and deliberation requires.
Schollaert, 194 Mich. App. at 170; see People v Bowman, 254 Mich. App. 142, 152; 656 NW2d
835 (2002) (“One cannot, under normal circumstances, kill a sleeping person at close range in
any fashion other than with premeditation, especially when the person is a close companion and
benefactor.”)

        Defendant’s conduct after the homicide also supports a finding that the killing was
premeditated. Defendant did not alert authorities after he killed the victims, and instead left the
apartment and disposed of the gun he used to kill them. This supports a finding that the killing
was premeditated because “a defendant’s attempt to conceal the killing can be used as evidence
of premeditation.” People v Gonzalez, 468 Mich. 636, 641; 664 NW2d 159 (2003). Furthermore,
defendant provided conflicting accounts of what happened when he was interviewed by the
police, first stating he was not involved in the shooting at all and later admitting that he had in
fact killed the victims. This further supports the finding that the killings were premeditated
because “conflicting statements tend to show a consciousness of guilt and are admissible as
admissions” which, when considered together with other circumstantial evidence in the case,


                                                -2-
“lend further evidence from which a rational jury could have inferred defendant’s guilt.” Unger,
278 Mich. App. at 225-226 (alterations, citations, and internal quotation marks omitted).

        Therefore, the prior relationship of the parties, defendant’s actions before the killings, the
circumstances of the killings, and defendant’s conduct after the killings all support a finding that
the killings were premeditated, and the trial court did not err by denying defendant’s motion for
directed verdict on the charges of first-degree murder. See Bowman, 254 Mich. App. at 152
(finding that the evidence was “more than sufficient to establish premeditation beyond a
reasonable doubt” when “a rational trier of fact could conclude that, in the middle of the night,
when the two were alone, defendant shot the sleeping victim at point-blank range, resentful of
the condescending treatment he felt he was receiving.”)

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ Deborah A. Servitto
                                                              /s/ Michael J. Kelly




                                                 -3-